Exhibit SECURITY AGREEMENT SECURITY AGREEMENT (as amended, restated, supplemented or otherwise modified from time to time in accordance herewith and including all attachments, exhibits and schedules hereto, the “Agreement”), dated September 28, 2007, made by Dirt Motor Sports, Inc.d/b/a World Racing Group, Inc., a Delaware corporation (“Dirt Motor”), and Carter & Miracle Concessions, LLC, a Florida limited liability company(”C &M” and together with Dirt Motor, the “Grantor”), in favor of each of the Secured Parties whose names are set forth on Exhibit A hereto (collectively, the “Secured Parties”). WHEREAS, the Grantor has issued separate senior secured promissory notes to the Secured Parties (the “Notes”) in the aggregate principal amount of up to $15,000,000 pursuant to a Note Purchase Agreement by and among the Grantor and each of the Secured Parties dated the date hereof (the “Purchase
